
	

115 S2983 IS: Defending Essential Flights and Ensuring National Security Efforts (DEFENSE) Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2983
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to improve the essential air service program.
	
	
 1.Short titleThis Act may be cited as the Defending Essential Flights and Ensuring National Security Efforts (DEFENSE) Act of 2018. 2.Improving the essential air service programSection 41731 of title 49, United States Code, is amended by adding at the end the following new subsection:
			
 (g)Exception for certain locations with high military useSubparagraph (D) of subsection (a)(1) shall not apply with respect to any location that— (1)is certified under part 139 of title 14, Code of Federal Regulations;
 (2)is not owned by the Federal government; and (3)for which not less than 10 percent of airport operations in 2017 were by aircraft of the Armed Forces..
		
